UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 3, 2013 SWISSINSO HOLDING INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-151909 90-0620127 (Commission File Number) (IRS Employer Identification No.) PSE – Parc Scientifique de l’EPFL, Route J.D. Colladon, Building D, 3rd Floor, 1015 Lausanne, Switzerland (Address of Principal Executive Offices, Zip Code) (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 – Matters Related to Accountants and Financial Statements Item 4.01. Changes in Registrant’s Certifying Account On December 3, 2013, EFP Rotenberg, LLP resigned as the Registrant’s principal independent accountant.The reports of EFP Rotenberg on the Registrant’s consolidated financial statements as of and for the years ended December 31, 2012 and 2011 did not contain an adverse opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principles except to indicate that there was substantial doubt about the Registrant’s ability to continue as a going concern. From September 2009 when EFP Rotenberg was engaged, through its resignation on December 3, 2013, there were no disagreements between the Registrant and EFP Rotenberg on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedures, which disagreements, if not resolved to EFP Rotenberg’s satisfaction, would have caused it to make reference to the subject matter of the disagreements in connection with its reports. The Registrant has provided EFP Rotenberg with a copy of this disclosure and has requested EFP Rotenberg to furnish it with a letter addressed to the Commission stating whether it agrees with the statements made by the Registrant in response to this item and, if not, stating the respects in which it does not agree. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d) Exhibits 4.01Letter dated December 9, 2013 from EFP Rotenberg to the Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SWISSINSO HOLDING INC. December 9, 2013 By /s/ Pierre Galster Name:Pierre Galster Title:Chief Financial Officer
